Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s submission filed 04/05/2022 includes changes to the claims, remarks and arguments related to the previous rejection. The above have been entered and considered. Claims 1-13 are currently pending. 

Response to Arguments
With regard to the Specification Objection:
Applicant has amended the title to reflect the invention.  Acceptance of the title is provided in the attached BIB data sheet. 

With regard to the Claim Interpretation:
Applicant has not commented on the content of the claim interpretation of Claim 7.  The interpretation of the structure of Claim 7 is maintained.

With regard to the Claim Objection:
Applicant has canceled Claim 8 rendering the objection moot.

With regard to 103 rejection:
Applicant has rolled up a modified portion of Claim 8 into Claim 1 and has added the modified limitation to Claims 11-13 as a new limitation.   Applicant’s arguments with respect to Claims 1-7 & 9-13 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.
Applicant’s arguments and amendments with regard to Claims 1-7 & 9-13 have been considered in light Stuckart in further view of Lipkens.  The arguments and amended claims do not overcome the prior art at the time of the filing of the invention. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f), is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA , except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
The cited limitations have been interpreted under 35 U.S.C. 112(f), because they use a generic placeholder “means” coupled with functional language without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
 Since the claim limitations invoke 35 U.S.C. 112(f), the claims have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
The following table provides the generic place holder, functional language and the review and citation of the specification that shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f):
Claim(s)
Generic place holder “means”
Functional Language 
Interpretation from written description citations from PGPUB
7
a pressing member configured to 
move at least one of the ultrasonic wave transducer and the ultrasonic wave reflection plate to a side of the cell.
[0048 & 0049 element 201 pressing member described as a pressing spring or pressing screw to move at least one of the ultrasonic wave transducer and the ultrasonic wave reflection plate to a side of the cell.

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) applicant may amend the claims so that they will clearly not invoke 35 U.S.C. 112(f), or present a sufficient showing that the claim recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f).
For more information, see MPEP § 2173 etseq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 8 & 10 are rejected under 35 U.S.C. 103 as being unpatentable over Stuckart (US 5164094: “Stuckart”) in view of Lipkens (US 20170191022: “Lipkens”) and in further view of Wang (CN 206619487: “Wang” translation provided for citations).

Claim 1.  Stuckart discloses an analysis sample pretreatment apparatus (Fig. 3a) [Abstract] in which a clarified liquid (Fig. 3a: liquid 6)[Col. 7 lines 37-50] is obtained by removing a turbid substance from an analysis sample [Col. 1 lines 1-20: process for the flocculation, precipitation, agglomeration or coagulation of substances or microorganisms present in a liquid in a dissolved, colloidally dissolved, suspended or emulsified state and for separating said substances or microorganisms from said liquid], the analysis sample pretreatment apparatus (Fig. 3a) comprising: a cell (Fig. 3a: cell 19) configured to store [Col. 7 lines 37-40: includes an ultrasonic treatment space in the form of an ultrasonic treatment chamber 19 on whose lateral front walls 20 and 21 the ultrasonic transducer 4 and the reflector 12 are disposed] & [Col. 2 lines 45-55:  the particles are held there and agglomerated while the liquid leaves the ultrasonic field in a purified state. A sedimentation space can be provided underneath the ultrasonic exposure space for the removal of the agglomerates] the analysis sample pretreatment apparatus (Fig. 3a) includes an ultrasonic wave transducer (Fig. 3a: ultrasonic transducer 4) and an ultrasonic wave reflection plate (Fig. 3a: reflecting plate 12) that are disposed on a pair of facing planes (Fig. 3a: facing wall planes 20 & 21), the cell (Fig. 3a: cell 19) includes a first opening unit (Fig. 3a: fluid inlet 2) in which the analysis sample flows (Fig. 3a: sample flow 6a)[Col. 7 lines 37-40: which the liquid 6 is passed through an inlet connection piece 2], a second opening unit (Fig. 3a: 3 outlet for clarified liquid) from which the clarified liquid flows [Col. 2 lines 45-55:  the particles are held there and agglomerated while the liquid leaves the ultrasonic field in a purified state. A sedimentation space can be provided underneath the ultrasonic exposure space for the removal of the agglomerates], and a third opening unit (Fig. 3a: sedimentation discharge opening 10) from which the turbid substance is discharged [Col. 7 lines 37-50:  provided with funnel-shaped sedimentation spaces 9 on whose lowermost parts closable removal connections 10 are provided] & [Col. 5 lines 15-20:  The bottom of the ultrasonic treatment tank is provided with one or more, preferably funnel-shaped sedimentation space(s) having removal means on their lowermost points], the first opening unit (Fig. 3a: opening inlet 2 privided below transducer 4) is provided at a position lower than an upper end of the ultrasonic wave transducer (Fig. 3a: transducer 4 seated above inlet 2) in a vertical direction (Fig. 3a: inlet 2 is below transducer 4 in the vertical direction).
  
Stuckart does not explicitly disclose: 
a cell holder in which at least a part of a housing is opened to mount the cell and wherein the cell holder includes an ultrasonic wave transducer and an ultrasonic wave reflection plate that are disposed on a pair of facing planes while sandwiching the cell mounted inside the cell holder and in a state where the cell is mounted in the cell holder and a cell holder with an opening through which a pipe connected to at least one of the first opening unit, the second opening unit, and the third opening unit passes

the opening is a slit on a first side surface of the housing.


With regard to 1) Lipkens teaches an apparatus for acoustically separating desirable products from a fluid cell culture in a bioreactor [0007].  Lipkens further teaches a cell holder (Fig. 4a: Sleeve 420 with transducer 422 and reflector 424) in which at least a part of a housing (Fig. 4: Sleeve 420) is opened (Fig. 4a: Sleeve 420 with openings at the top and bottom with pipes) to mount the cell (Fig. 4a: fluid pipe 410), and wherein the cell holder (Fig. 4a: Sleeve 420 with transducer 422 and reflector 424) includes an ultrasonic wave transducer (Fig. 4a: transducer 422)  and an ultrasonic wave reflection plate (Fig. 4a: reflector 424) that are disposed on a pair of facing planes (Fig. 4a: Sleeve 420 opposing planes with transducer 422 on one side and reflector 424 on the other side) while sandwiching the cell (Fig. 4a: fluid pipe 410) mounted inside the cell holder (Fig. 4a: Fluid pipe 410 inside the Sleeve 420 with opposing transducer 422 and reflector 424 at the sides of the fluid pipe) and in a state where the cell (Fig. 4a: fluid pipe 410) is mounted in the cell holder (Fig. 4a: Fluid pipe 410 inside the Sleeve 420 with opposing transducer 422 and reflector 424 at the sides of the fluid pipe and allowing a first opening at the bottom as an inlet and a second opening at the top as the outlet).  

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Lipken’s acoustic sleeve with top and bottom openings for fluid flow, to arrange an ultrasonic transducer and reflective plate acoustic sleeve on Stuckart’s moving fluid cell because moving the ultrasonic transducer and reflector to a sleeve wrapped between the fluid inlet and outlet pipes improves the maintainability of the ultrasonic transducer by providing protection from fluid degradation and fluid flow dynamics and because the acoustic sleeve is cost effective since the fluid pipe cell can be discarded and replaced with a new pipe cell reducing the cost of cleaning and sterilization that might otherwise be incurred with a permanent acoustic separation filter [Lipkens 0114]. 

With regard to 2)  Page 6 of 15Application No. 16/707,552 Attorney Docket No. 056210.PC910USWang teaches a removable cover (Fig. 2:  11 cylinder cover) a slit (Fig. 2:  112 slit) on a first side surface of the housing (Fig. 2:  112 slit on the side of a housing), through which a conduit (Fig. 2:  electrical conduits) is inserted [Page 4 ¶7:  the first outlet hole and the second outlet hole and the outlet is located in the slot, the first limiting part is set and limited by side slot wall of the slot on two sides of the outlet part of the second limit part is set on the outlet part of the front end to abut against the outer wall of the cylinder peripheral wall].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Wang’s arrangement of a slit on the side of a removable covering with Stuckart’s, as modified, cell holder with side pipes because the slit improves the removable feature of the cover by allowing a conveyance to extend through a cover and yet allow the cover to removed without impacting the conveyance [Wang Page 4 ¶7].
  
Claim 3.  Dependent on the analysis sample pretreatment apparatus according to claim 1. Stuckart does not explicitly disclose an upper surface of the housing of the cell holder is opened, and the cell is mounted in the cell holder from above.  

Lipkens teaches an apparatus for acoustically separating desirable products from a fluid cell culture in a bioreactor [0007].  Lipkens further teaches an upper surface (Fig. 4a: Sleeve 420 top of the sleeve is open for insertion of a fluid pipe) of the housing (Fig. 4a: Sleeve 420) of the cell holder (Fig. 4a: Sleeve 420 with transducer 422 and reflector 424) is opened (Fig. 4a: Sleeve 420 top of the sleeve is open for insertion of a fluid pipe), and the cell (Fig. 4a: fluid pipe 410) is mounted in the cell holder (Fig. 4a: Sleeve 420 with transducer 422 and reflector 424) from above (Fig. 4a: Sleeve 420 top of the sleeve is open for insertion of a fluid pipe) [0114 It is particularly contemplated that the sleeve can be separated from the flow chamber/pipe].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Lipken’s acoustic sleeve with top and bottom openings for fluid flow, to arrange an ultrasonic transducer and reflective plate acoustic sleeve on Stuckart’s moving fluid cell because moving the ultrasonic transducer and reflector to a sleeve wrapped between the fluid inlet and outlet improves the maintainability of the ultrasonic transducer by providing protection from fluid degradation and fluid flow dynamics and because the acoustic sleeve is cost effective since the fluid pipe cell can be discarded and replaced with a new pipe cell reducing the cost of cleaning and sterilization that might otherwise be incurred with a permanent acoustic separation filter [Lipkens 0114]. 

Claim 4. Dependent on the analysis sample pretreatment apparatus according to claim 1. Stuckart does not explicitly disclose a lower surface of the housing of the cell holder is opened, and the cell is mounted in the cell holder from below.  

Lipkens teaches an apparatus for acoustically separating desirable products from a fluid cell culture in a bioreactor [0007].  Lipkens further teaches an lower surface (Fig. 4a: Sleeve 420 bottom of the sleeve is open for insertion of a fluid pipe) of the housing (Fig. 4a: Sleeve 420) of the cell holder (Fig. 4a: Sleeve 420 with transducer 422 and reflector 424) is opened (Fig. 4a: Sleeve 420 bottom of the sleeve is open for insertion of a fluid pipe), and the cell (Fig. 4a: fluid pipe 410) is mounted in the cell holder (Fig. 4a: Sleeve 420 with transducer 422 and reflector 424) from below (Fig. 4a: Sleeve 420 bottom of the sleeve is open for insertion of a fluid pipe) [0114 It is particularly contemplated that the sleeve can be separated from the flow chamber/pipe].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Lipken’s acoustic sleeve with top and bottom openings for fluid flow, to arrange an ultrasonic transducer and reflective plate acoustic sleeve on Stuckart’s moving fluid cell because moving the ultrasonic transducer and reflector to a sleeve wrapped between the fluid inlet and outlet improves the maintainability of the ultrasonic transducer by providing protection from fluid degradation and fluid flow dynamics and because the acoustic sleeve is cost effective since the fluid pipe cell can be discarded and replaced with a new pipe cell reducing the cost of cleaning and sterilization that might otherwise be incurred with a permanent acoustic separation filter [Lipkens 0114]. 

Claim 5. Dependent on the analysis sample pretreatment apparatus according to claim 1.  Stuckart further discloses the first opening unit (Fig. 3a: fluid inlet 2) is provided at a position lower (Fig. 3a: fluid inlet 2 is below transducer 4 in the vertical direction)  than the upper end of the ultrasonic wave transducer (Fig. 3a: ultrasonic transducer 4) in the vertical direction (Fig. 3a: fluid inlet 2 is below transducer 4 in the vertical direction), the second opening unit (Fig. 3a:  fluid outlet 3) is provided at a position higher (Fig. 3a:  fluid outlet 3 is higher than fluid inlet 2  sedimentation outlet 10 and transducer 4 in the vertical direction) than the first opening unit (Fig. 3a: fluid inlet 2) and the third opening unit (Fig. 3a:  sedimentation outlet 10) in the vertical direction (Fig. 3a: fluid outlet 3 is higher than inlet 2  sedimentation outlet 10 and transducer 4 in the vertical direction), and the third opening unit  (Fig. 3a:  sedimentation outlet 10) is provided at a position lower than the first opening unit (Fig. 3a: fluid inlet 2) in the vertical direction  (Fig. 3a:  fluid  inlet 2  is above sedimentation outlet 10 in the vertical direction). 

Stuckart does not explicitly disclose in the state where the cell is mounted in the cell holder. 

Lipkens teaches an apparatus for acoustically separating desirable products from a fluid cell culture in a bioreactor [0007].  Lipkens further teaches a cell holder (Fig. 4a: Sleeve 420 with transducer 422 and reflector 424) in which at least a part of a housing (Fig. 4a: Sleeve 420) is opened (Fig. 4a: Sleeve 420 with openings at the top and bottom) to mount the cell (Fig. 4a: fluid pipe 410). 

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Lipken’s acoustic sleeve with top and bottom openings for fluid flow, to arrange an ultrasonic transducer and reflective plate acoustic sleeve on Stuckart’s moving fluid cell because moving the ultrasonic transducer and reflector to a sleeve wrapped between the fluid inlet and outlet improves the maintainability of the ultrasonic transducer by providing protection from fluid degradation and fluid flow dynamics and because the acoustic sleeve is cost effective since the fluid pipe cell can be discarded and replaced with a new pipe cell reducing the cost of cleaning and sterilization that might otherwise be incurred with a permanent acoustic separation filter [Lipkens 0114]. 

Claim 10. Dependent on the analysis sample pretreatment apparatus according to claim 1. Stuckart further discloses at least one of an upper surface and a lower surface of an internal space of the cell (Fig. 3a: cell 19) not including the first, second and third opening unit (Fig. 3a:  the outlets are 10) is an inclined surface (Fig. 3a: the first opening unit 2 below and the second opening unit 3 above are inclined surfaces and the overall bottom surfaces formed by 9 are inclined surfaces).   

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Stuckart in view of Lipkens and Wang and in further view of Fleet (US 20080236297: “Fleet”).

Claim 2. Dependent on the analysis sample pretreatment apparatus according to claim 1.  Stuckart does not explicitly disclose a second side surface of the housing of the cell holder is opened, and Page 3 of 15Application No. 16/707,552 Attorney Docket No. 056210.PC910USthe cell is inserted into the cell holder via the second side surface.   
Fleet teaches an acoustically compatible insert for an ultrasonic probe (Fig. 19).  Fleet further teaches a second side surface of the housing of the cell holder (Fig. 19: 23) is opened, (Fig. 6: 157) and the cell is inserted into the cell holder (Fig. 19: 23) via the second side surface (Fig.19: side slot 23) [0068 probe body 23 with another way to secure insert 21 in probe body 23 in a detachable but secure fashion. Clip 123 pivots at point 123P between a closed position 123C where it is secured in notch 127 to an open position 123O. Likewise clip 125 pivots at point 125P between a closed position 125C where it is secured in notch 129 to an open position 125O].  
It would have been obvious to one having ordinary skill in the art before the effective filing date to use Fleet’s acoustic cuff with a side access slit as an acoustic cuff to use as a cell holder for Stuckart’s cell vessel because the insertable slide slit improves the maintainability of the ultrasonic device using a simple insertable and releasable cuff [Fleet abstract].
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Stuckart in view of Lipkens and Wang and in further view of Kambayashi (US 20150209696: “Kambayashi”).

Claim 6. Dependent on the analysis sample pretreatment apparatus according to claim 1.  Stuckart does not explicitly disclose: 
in the state where the cell is mounted in the cell holder. 
the first opening unit is provided at a position higher than the lower end of the ultrasonic wave transducer in the vertical direction, the second opening unit is provided at a position lower than the first opening unit and the third opening unit in the vertical direction, and the third opening unit is provided at a position higher than the first opening unit in the vertical direction.  

With regard to 1) Lipkens teaches an apparatus for acoustically separating desirable products from a fluid cell culture in a bioreactor [0007].  Lipkens further teaches a cell holder (Fig. 4a: Sleeve 420 with transducer 422 and reflector 424) in which at least a part of a housing (Fig. 4a: Sleeve 420) is opened (Fig. 4a: Sleeve 420 with openings at the top and bottom) to mount the cell (Fig. 4a: fluid pipe 410), wherein the cell holder (Fig. 4a: Sleeve 420 with transducer 422 and reflector 424) includes an ultrasonic wave transducer (Fig. 4a: transducer 422) and an ultrasonic wave reflection plate (Fig. 4a: reflector 424) that are disposed on a pair of facing planes (Fig. 4a: Sleeve 420 opposing planes with transducer 422 on one side and reflector 424 on the other side) while sandwiching the cell (Fig. 4a: fluid pipe 410) mounted inside the cell holder (Fig. 4a: Fluid pipe 410 inside the Sleeve 420 with opposing transducer 422 and reflector 424 at the sides of the fluid pipe) and in a state where the cell (Fig. 4a: fluid pipe 410) is mounted in the cell holder (Fig. 4a: Fluid pipe 410 inside the Sleeve 420 with opposing transducer 422 and reflector 424 at the sides of the fluid pipe and allowing a first opening at the bottom as an inlet and a second opening at the top as the outlet).  

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Lipken’s acoustic sleeve with top and bottom openings for fluid flow, to arrange an ultrasonic transducer and reflective plate acoustic sleeve on Stuckart’s moving fluid cell because moving the ultrasonic transducer and reflector to a sleeve wrapped between the fluid inlet and outlet improves the maintainability of the ultrasonic transducer by providing protection from fluid degradation and fluid flow dynamics and because the acoustic sleeve is cost effective since the fluid pipe cell can be discarded and replaced with a new pipe cell reducing the cost of cleaning and sterilization that might otherwise be incurred with a permanent acoustic separation filter [Lipkens 0114]. 

With regard to 2) Kambayashi teaches an embodiment (Fig. 11) of a cell (Fig. 11: cell 31) where the particles in the fluid are less dense than the fluid so the particles flocculate instead of settle as sediment [0078]. Kambayashi further teaches the first opening unit (Fig. 11: first opening 32 inlet) is provided at a position higher (Fig. 11: first opening 32 sits above transducer 35) than the lower end of the ultrasonic wave transducer (Fig.11: ultrasonic transducer 35) in the vertical direction (Fig. 11: first opening 32 sits above transducer 35 in the vertical direction), the second opening unit (Fig. 11: second opening 33 is provided at a position lower than the first opening unit 32), and the third opening unit (Fig. 11: third opening 34) is provided at a position higher (Fig. 11: third opening discharge of particles 34 is above the first opening inlet 32)  than the first opening unit (Fig. 11: first opening 32 inlet) in the vertical direction  (Fig. 11: third opening discharge of particles 34 is above the first opening inlet 32 in the vertical direction).
  
It would have been obvious to one having ordinary skill in the art before the effective filing date to use Kobayashi’s arrangement of a particle discharge third opening at the highest vertical position and clarified liquid second opening at the lowest vertical position as a teaching to reverse the function of Stuckart’s second and third opening’s because the arrangement expands the device use for fluids where particles lighter than the fluid can be separated [Kobayashi 0078]. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Stuckart in view of Lipkens and Wang in further view of Tang (CN 209033581: “Tang”).

Claim 7. Dependent on the analysis sample pretreatment apparatus according to claim 1.  Stuckart does not explicitly disclose:
a cell holder.
a pressing member configured to move at least one of the ultrasonic wave transducer and the ultrasonic wave reflection plate to a side of the cell.  

With regard to 1) the limitation of “a cell holder” was taught with motivation to combine in the rejection of claim 1.

With regard to 2) Tang teaches a locking structure for an ultrasonic device (Fig. 1).  Tang further teaches a pressing member (Fig. 1:  spring 3 with connectors 4 & 23) configured to move at least one of the ultrasonic wave transducer (Fig. 1: ultrasonic head housing with sonotrode) and the ultrasonic wave reflection plate to a side of a wall (Figs. 1 & 2: the ultrasonic head housing with the sonotrode 1 uses the spring plate 3 with 4 & 23 to press against the wall of the vibrated body head 21) [0022 thereby restricting the movement of the ultrasonic head and fixing the ultrasonic 27-12-2021 4 head in the housing of the ultrasonic output device. When the ultrasonic head needs to be replaced, it is only necessary to press the pressing block, the buckle 22 of the lock 2 is separated from the through hole 12, the ultrasonic head can be taken out of the housing of the ultrasonic output device, and then press the pressing block].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Tang’s pressing member to provide a releasable ultrasound unit and housing from a contact wall as a device to secure Stuckart’s, as modified, cell to an ultrasonic cell holder because the pressing member improves the measuring accuracy by providing tight contact between the ultrasonic device and a contact surface and because the pressing member provides a cost-efficient releasing feature which improves the maintainability of the device [Tang Background of the Invention]. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Stuckart in view of Lipkens and Wang in further view of Lipkens620 (US 20160089620: “Lipkens620”).

Claim 9. Dependent on the analysis sample pretreatment apparatus according to claim 1.  Stuckart does not explicitly disclose the cell holder includes an observation window, through which a state of the cell is capable of being observed, on at least one surface of the housing. 

Lipkens620 teaches a housing (Fig. 1 (simplified in Fig. 3) cell holder housing 120) to surround a fluid separation container (Fig. 1 (simplified in Fig. 3) cell container 110).  Lipkens further teaches the cell holder (Fig. 1: 120) includes an observation window (Fig. 1: window 124), through which a state of the cell (Fig. 1: 110) is capable of being observed [0054 the container 110 can be viewed through the viewing window 124 in the separation chamber 120], on at least one surface of the housing (Fig. 1: 120 side of the housing). 

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Lipken620’s  windowing feature on a cell holder as a feature to modify Stuckart’s cell holder sleeve to provide a windowing feature because the window on the sleeve improves the quality of the fluid separation process by allowing the user of the device to monitor the fluid separation and intervene if the process is not meeting expectations [Lipkens620 0059].

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Stuckart (US 5164094: “Stuckart”) in view of Lipkens (US 20170191022: “Lipkens”) and in further view of Lipkens208 (US 20170321208: “Lipkens208”) and Wang (CN 206619487: “Wang” translation provided for citations).

Claim 11.  Stuckart discloses an analysis sample pretreatment method [Abstract] of an analysis sample pretreatment apparatus (Fig. 3a)[Abstract], the analysis sample pretreatment apparatus (Fig. 3a), including: a cell (Fig. 3a: cell 19) configured to store an analysis sample containing a turbid substance [Col. 2 lines 45-55:  the particles are held there and agglomerated while the liquid leaves the ultrasonic field in a purified state. A sedimentation space can be provided underneath the ultrasonic exposure space for the removal of the agglomerates]; the analysis sample pretreatment apparatus (Fig. 3a) includes an ultrasonic wave transducer (Fig. 3a: ultrasonic transducer 4) and an ultrasonic wave reflection plate (Fig. 3a: reflecting plate 12) that are disposed on a pair of facing planes (Fig. 3a: facing wall planes 20 & 21); and the cell (Fig. 3a: cell 19) includes a first opening unit (Fig. 3a: fluid inlet 2) in which the analysis sample flows (Fig. 3a: sample flow 6a)[Col. 7 lines 37-40: which the liquid 6 is passed through an inlet connection piece 2], a second opening unit (Fig. 3a: fluid outlet 3) from which a clarified liquid (Fig. 3a: liquid 6)[Col. 7 lines 37-50] flows [Col. 2 lines 45-55:  the particles are held there and agglomerated while the liquid leaves the ultrasonic field in a purified state. A sedimentation space can be provided underneath the ultrasonic exposure space for the removal of the agglomerates], the clarified liquid (Fig. 3a: liquid 6)[Col. 7 lines 37-50] being obtained by removing the turbid substance from the analysis sample  [Col. 2 lines 45-55], and a third opening unit (Fig. 3a: sedimentation outlet 10) from which the turbid substance is discharged [Col. 7 lines 37-50:  provided with funnel-shaped sedimentation spaces 9 on whose lowermost parts closable removal connections 10 are provided] & [Col. 5 lines 15-20:  The bottom of the ultrasonic treatment tank is provided with one or more, preferably funnel-shaped sedimentation space(s) having removal means on their lowermost points], the analysis sample pretreatment method comprising: a step of closing the third opening unit (Fig. 3a: sedimentation outlet 10) [Col. 7 lines 38-50: The liquid is supplied via the inlet collection piece 2 and discharged via the outlet connection piece 3 which requires the closable third opening 10 to be closed]; a step of separating the turbid substance from the analysis sample [Col. 2 lines 45-55:  the particles are held there and agglomerated while the liquid leaves the ultrasonic field in a purified state. A sedimentation space can be provided underneath the ultrasonic exposure space for the removal of the agglomerates], and causing the resulting clarified liquid (Fig. 3a: liquid 6)[Col. 7 lines 37-50] to flow from the second opening unit (Fig. 3a: fluid outlet 3) by causing the analysis sample to flow in [Col.7 lines 38-50: The liquid is supplied via the inlet collection piece 2 and discharged via the outlet connection piece 3] from the first opening unit (Fig. 3a: fluid inlet 2) and performing irradiation of ultrasonic waves [Col. 2 lines 45-55:  the particles are held there and agglomerated while the liquid leaves the ultrasonic field in a purified state. A sedimentation space can be provided underneath the ultrasonic exposure space for the removal of the agglomerates], from the ultrasonic wave transducer (Fig. 3a: ultrasonic transducer 4); a step of opening the third opening unit (Fig. 3a: sedimentation outlet 10) [Col. 7 lines 37-50:  provided with funnel-shaped sedimentation spaces 9 on whose lowermost parts closable removal connections 10 are provided] & [Col. 5 lines 15-20:  The bottom of the ultrasonic treatment tank is provided with one or more, preferably funnel-shaped sedimentation space(s) having removal means on their lowermost points]. 

Stuckart does not explicitly disclose:
a cell holder in which at least a part of a housing is opened to mount the cell and wherein the cell holder includes an ultrasonic wave transducer and an ultrasonic wave reflection plate that are disposed on a pair of facing planes while sandwiching the cell mounted inside the cell holder and in a state where the cell is mounted in the cell holder and a cell holder with an opening through which a pipe connected to at least one of the first opening unit, the second opening unit, and the third opening unit passes.
the opening is a slit on a first side surface of the housing.
a step of causing a cleaning liquid to flow in from at least one of the first opening unit and the second opening unit, and causing the turbid substance separated from the analysis sample to be discharged from the third opening unit together with the cleaning liquid.


With regard to 1) Lipkens teaches an apparatus for acoustically separating desirable products from a fluid cell culture in a bioreactor [0007].  Lipkens further teaches a cell holder (Fig. 4a: Sleeve 420 with transducer 422 and reflector 424) in which at least a part of a housing  (Fig. 4: Sleeve 420) is opened (Fig. 4a: Sleeve 420 with openings at the top and bottom) to mount the cell (Fig. 4a: fluid pipe 410), wherein the cell holder (Fig. 4a: Sleeve 420 with transducer 422 and reflector 424) includes an ultrasonic wave transducer (Fig. 4a: transducer 422)  and an ultrasonic wave reflection plate (Fig. 4a: reflector 424) that are disposed on a pair of facing planes (Fig. 4a: Sleeve 420 opposing planes with transducer 422 on one side and reflector 424 on the other side) while sandwiching the cell (Fig. 4a: fluid pipe 410) mounted inside the cell holder (Fig. 4a: Fluid pipe 410 inside the Sleeve 420 with opposing transducer 422 and reflector 424 at the sides of the fluid pipe) and in a state where the cell (Fig. 4a: fluid pipe 410) is mounted in the cell holder (Fig. 4a: Fluid pipe 410 inside the Sleeve 420 with opposing transducer 422 and reflector 424 at the sides of the fluid pipe and allowing a first opening at the bottom as an inlet and a second opening at the top as the outlet).  

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Lipken’s acoustic sleeve with top and bottom openings for fluid flow, to arrange an ultrasonic transducer and reflective plate acoustic sleeve on Stuckart’s moving fluid cell because moving the ultrasonic transducer and reflector to a sleeve wrapped between the fluid inlet and outlet improves the maintainability of the ultrasonic transducer by providing protection from fluid degradation and fluid flow dynamics and because the acoustic sleeve is cost effective since the fluid pipe cell can be discarded and replaced with a new pipe cell reducing the cost of cleaning and sterilization that might otherwise be incurred with a permanent acoustic separation filter [Lipkens 0114]. 

With regard to 2)  Page 6 of 15Application No. 16/707,552 Attorney Docket No. 056210.PC910USWang teaches a removable cover (Fig. 2:  11 cylinder cover) a slit (Fig. 2:  112 slit) on a first side surface of the housing (Fig. 2:  112 slit on the side of a housing), through which a conduit (Fig. 2:  electrical conduits) is inserted [Page 4 ¶7:  the first outlet hole and the second outlet hole and the outlet is located in the slot, the first limiting part is set and limited by side slot wall of the slot on two sides of the outlet part of the second limit part is set on the outlet part of the front end to abut against the outer wall of the cylinder peripheral wall].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Wang’s arrangement of a slit on the side of a removable covering with Stuckart’s, as modified, cell holder with side pipes because the slit improves the removable feature of the cover by allowing a conveyance to extend through a cover and yet allow the cover to removed without impacting the conveyance [Wang Page 4 ¶7].

With regard to 3) Lipken208 teaches the acoustophoretic system, the feed line and the wash line can pass through an inflow selector valve. The acoustophoretic system may further comprise a feed selector valve upstream of the inflow selector valve [0021]. Lipken208 further teaches a step of causing a cleaning liquid (Fig. 28: wash 2830) to flow in from at least one of the first opening unit (Fig. 28: 2602)[0109 inflow of feed or wash into the acoustophoretic device 2810 through either feed port 2602] causing the turbid substance separated from the analysis sample [0122 acoustophoretic device 2810 via wash/drain port 2604, which operates as a wash inlet. Note that the closed outflow selector valve 2803 prevents the wash material from entering concentrate tank 2840. The wash material can then pass through the acoustophoretic device 2810 and remove the first media (e.g., bioreactor serum or preservative material). The wash material then exits via waste port 2608, and flows to waste tank 2850. The target particles remain trapped in the acoustophoretic device 2810] to be discharged from the third opening unit together with the cleaning liquid (Fig. 28: 2604)[0122].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Lipken208’s washing arrangement to clear residual particles from the drainage port as an arrangement for washing Stuckart’s drainage port because clearing the drainage of particles improves the quality of the separation of the particles by ensuring previously separated particles are not reintroduced into the fluid to be separated [0005 Lipken208].

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Stuckart (US 5164094: “Stuckart”) in view of Lipkens (US 20170191022: “Lipkens”) and in further view of Lipkens746 (US 20170304746: “Lipkens746”) and Wang (CN 206619487: “Wang” translation provided for citations).

Claim 12. Stuckart discloses an analysis sample pretreatment system (Fig. 3a) [Abstract] comprising a cell (Fig. 3a: cell 19) configured to store the analysis sample [Col. 2 lines 45-55:  the particles are held there and agglomerated while the liquid leaves the ultrasonic field in a purified state. A sedimentation space can be provided underneath the ultrasonic exposure space for the removal of the agglomerates]; the analysis sample pretreatment apparatus (Fig. 3a) includes an ultrasonic wave transducer (Fig. 3a: ultrasonic transducer 4) and an ultrasonic wave reflection plate (Fig. 3a: reflecting plate 12) that are disposed on a pair of facing planes (Fig. 3a: facing wall planes 20 & 21); and wherein the cell (Fig. 3a: cell 19) includes a first opening unit (Fig. 3a: fluid inlet 2) in which the analysis sample flows (Fig. 3a: sample flow 6a)[Col. 7 lines 37-40: which the liquid 6 is passed through an inlet connection piece 2], a second opening unit  (Fig. 3a: fluid outlet 3) from which the clarified liquid flows [Col. 2 lines 45-55:  the particles are held there and agglomerated while the liquid leaves the ultrasonic field in a purified state], and a third opening unit (Fig. 3a: sedimentation outlet 3) from which the turbid substance is discharged [Col. 7 lines 37-50:  provided with funnel-shaped sedimentation spaces 9 on whose lowermost parts closable removal connections 10 are provided] & [Col. 5 lines 15-20:  The bottom of the ultrasonic treatment tank is provided with one or more, preferably funnel-shaped sedimentation space(s) having removal means on their lowermost points], the first opening unit (Fig. 3a: fluid inlet 2 set below the transducer in the vertical direction) is provided at a position lower than the upper and lower end of the ultrasonic wave transducer (Fig. 3a: ultrasonic transducer 4 resides above the first opening inlet 2 in the vertical direction) in a vertical direction. 
Stuckart does not explicitly disclose: 

for each of the analysis sample pretreatment apparatuses a cell holder in which at least a part of a housing is opened to mount the cell and wherein the cell holder includes an ultrasonic wave transducer and an ultrasonic wave reflection plate that are disposed on a pair of facing planes while sandwiching the cell mounted inside the cell holder and in a state where the cell is mounted in the cell holder and a cell holder with an opening through which a pipe connected to at least one of the first opening unit, the second opening unit, and the third opening unit passes.
the opening is a slit on a first side surface of the housing.
3) 	an analysis sample pretreatment system in which a plurality of analysis sample pretreatment apparatuses in which a clarified liquid is obtained are arranged in parallel via a switching valve, the clarified liquid being obtained by removing a turbid substance from an analysis sample and while the clarified liquid flows from at least one analysis sample pretreatment apparatus among the plurality of analysis sample pretreatment apparatuses, the turbid substance is discharged from other analysis sample pretreatment apparatuses.  


With regard to 1) Lipkens teaches an apparatus for acoustically separating desirable products from a fluid cell culture in a bioreactor [0007].  Lipkens further teaches a cell holder (Fig. 4a: Sleeve 420 with transducer 422 and reflector 424) in which at least a part of a housing  (Fig. 4: Sleeve 420) is opened (Fig. 4a: Sleeve 420 with openings at the top and bottom with pipe extending) to mount the cell (Fig. 4a: fluid pipe 410), wherein the cell holder (Fig. 4a: Sleeve 420 with transducer 422 and reflector 424) includes an ultrasonic wave transducer (Fig. 4a: transducer 422) and an ultrasonic wave reflection plate (Fig. 4a: reflector 424) that are disposed on a pair of facing planes (Fig. 4a: Sleeve 420 opposing planes with transducer 422 on one side and reflector 424 on the other side) while sandwiching the cell (Fig. 4a: fluid pipe 410) mounted inside the cell holder (Fig. 4a: Fluid pipe 410 inside the Sleeve 420 with opposing transducer 422 and reflector 424 at the sides of the fluid pipe) and in a state where the cell (Fig. 4a: fluid pipe 410) is mounted in the cell holder  (Fig. 4a: Fluid pipe 410 inside the Sleeve 420 with opposing transducer 422 and reflector 424 at the sides of the fluid pipe and allowing a first opening at the bottom as an inlet and a second opening at the top as the outlet).  

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Lipken’s acoustic sleeve with top and bottom openings for fluid flow, to arrange an ultrasonic transducer and reflective plate acoustic sleeve on Stuckart’s moving fluid cell because moving the ultrasonic transducer and reflector to a sleeve wrapped between the fluid inlet and outlet improves the maintainability of the ultrasonic transducer by providing protection from fluid degradation and fluid flow dynamics and because the acoustic sleeve is cost effective since the fluid pipe cell can be discarded and replaced with a new pipe cell reducing the cost of cleaning and sterilization that might otherwise be incurred with a permanent acoustic separation filter [Lipkens 0114]. 

With regard to 2)  Page 6 of 15Application No. 16/707,552 Attorney Docket No. 056210.PC910USWang teaches a removable cover (Fig. 2:  11 cylinder cover) a slit (Fig. 2:  112 slit) on a first side surface of the housing (Fig. 2:  112 slit on the side of a housing), through which a conduit (Fig. 2:  electrical conduits) is inserted [Page 4 ¶7:  the first outlet hole and the second outlet hole and the outlet is located in the slot, the first limiting part is set and limited by side slot wall of the slot on two sides of the outlet part of the second limit part is set on the outlet part of the front end to abut against the outer wall of the cylinder peripheral wall].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Wang’s arrangement of a slit on the side of a removable covering with Stuckart’s, as modified, cell holder with side pipes because the slit improves the removable feature of the cover by allowing a conveyance to extend through a cover and yet allow the cover to removed without impacting the conveyance [Wang Page 4 ¶7].

With regard to 3) Lipkens746 teaches an acoustophertic device (Fig. 4) where each stage (Fig. 4: stage 2010) has a first opening inlet (Fig. 4: inlet 2012) and second opening outlet (Fig. 4: 2014 clarified fluid outlet) and third opening (Fig. 4: sedimentation outlet 2016). Lipkens746 further teaches an analysis sample pretreatment system (Fig. 4) in which a plurality of analysis sample pretreatment apparatuses (Fig. 4: depicts plurality of stages 2010) in which a clarified liquid (Fig. 3a: liquid 6)[Col. 7 lines 37-50] is obtained [0104  The acoustophoretic systems of the present disclosure can be used in a filter “train,” in which multiple different filtration steps are used to clarify or purify an initial fluid/particle mixture to obtain the desired product and manage different materials from each filtration step. Each filtration step can be optimized to remove a particular material, improving the overall efficiency of the clarification process] are arranged in parallel [0105 The additional filtration stages discussed above may also be used in series or parallel with one or more acoustophoretic devices or techniques] via a switching valve [0062 flowmeters FIG. 1 and FIG. 2 includes a feed flowmeter and pump valving between stages 2009, 2019, 2029, 2039, 2049], the clarified liquid (Fig. 3a: liquid 6)[Col. 7 lines 37-50] being obtained by removing a turbid substance from an analysis sample [0104] and while the clarified liquid flows [0104] from at least one analysis sample pretreatment apparatus (Fig. 4: depicts plurality of stages 2010) among the plurality of analysis sample pretreatment apparatuses [0104], the turbid substance is discharged [Col. 7 lines 37-50:  provided with funnel-shaped sedimentation spaces 9 on whose lowermost parts closable removal connections 10 are provided] & [Col. 5 lines 15-20:  The bottom of the ultrasonic treatment tank is provided with one or more, preferably funnel-shaped sedimentation space(s) having removal means on their lowermost points] from other analysis sample pretreatment apparatuses [0069 Within the flow chamber, cells are agglomerated and fall/settle out of the acoustic standing waves. These sedimented cell agglomerates/aggregates then fall to the bottom of the flow chamber 2050 and can be recovered via port 2016].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Lipkens746 parallel arrange of separating cell stages as an arrangement for providing parallel stages of Stuckart’s cells because a parallel stage arrangement increases analysis time efficiency by providing simultaneous separation across a plurality of the cells in a large fluid volume analysis environment [Lipkens746 0105].

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Stuckart (US 5164094: “Stuckart”) in view of Lipkens (US 20170191022: “Lipkens”) and Kambayashi (US 20150209696: “Kambayashi”) and in further view of Lipkens122 (US 20120329122: “Lipkens122”) and Wang (CN 206619487: “Wang” translation provided for citations).
.

Claim 13. Stuckart discloses an analysis sample pretreatment system (Fig. 3a) [Abstract] that includes a first analysis sample pretreatment apparatus (Fig. 3a: cell 19) in which a clarified liquid (Fig. 3a: liquid 6)[Col. 7 lines 37-50] is obtained by removing turbid substances from an analysis sample [Col. 2 lines 45-55:  the particles are held there and agglomerated while the liquid leaves the ultrasonic field in a purified state. A sedimentation space can be provided underneath the ultrasonic exposure space for the removal of the agglomerates], the analysis sample containing the turbid substance having density larger than that of a medium component [Col. 4 lines 1-10: The coagulation of components of higher density--such as, for example, metallic powders--is advantageously carried out at ultrasonic frequencies of between fo/7 and 10 fo, the range between fo/6 and fo/2 being preferred in view of an economical use of energy] the analysis sample pretreatment system (Fig. 3a) comprising: in each of the first analysis sample pretreatment apparatus (Fig. 3a), a cell (Fig. 3a: cell 19) configured to store the analysis sample [Col. 2 lines 45-55:  the particles are held there and agglomerated while the liquid leaves the ultrasonic field in a purified state. A sedimentation space can be provided underneath the ultrasonic exposure space for the removal of the agglomerates], the analysis sample pretreatment apparatus (Fig. 3a) includes an ultrasonic wave transducer (Fig. 3a: ultrasonic transducer 4) and an ultrasonic wave reflection plate (Fig. 3a: reflecting plate 12) that are disposed on a pair of facing planes (Fig. 3a: facing wall planes 20 & 21); and the cell (Fig. 3a: cell 19) includes a first opening unit (Fig. 3a: fluid inlet 2) in which the analysis sample flows (Fig. 3a: sample flow 6a)[Col. 7 lines 37-40: which the liquid 6 is passed through an inlet connection piece 2], a second opening unit (Fig. 3a: fluid outlet 3) from which the clarified liquid (Fig. 3a: liquid 6) flows [Col. 7 lines 37-50], and a third opening unit (Fig. 3a: sedimentation outlet 10) from which the turbid substance is discharged [Col. 7 lines 37-50:  provided with funnel-shaped sedimentation spaces 9 on whose lowermost parts closable removal connections 10 are provided] & [Col. 5 lines 15-20:  The bottom of the ultrasonic treatment tank is provided with one or more, preferably funnel-shaped sedimentation space(s) having removal means on their lowermost points], and wherein in the first analysis sample pretreatment apparatus (Fig. 3a:  cell 19), the first opening unit (Fig. 3a: fluid inlet 2) is provided at a position lower (Fig. 3a: the first opening unit 2 is lower than transducer 4) than an upper end of the ultrasonic wave transducer (Fig. 3a: ultrasonic transducer 4) in a vertical direction (Fig. 3a: the first opening unit 2 is lower than transducer 4 in the vertical direction), the second opening unit (Fig. 3a: fluid outlet 3) is provided at a position higher (Fig. 3a: fluid outlet 2 is higher than the transducer 4, the first opening unit 2 and the third opening unit 10 in the vertical direction) than the first opening unit (Fig. 3a: fluid inlet 2) and the third opening unit (Fig. 3a: sedimentation outlet 10) in the vertical direction (Fig. 3a: fluid outlet 2 is higher than the transducer 4, the first opening unit 2 and the third opening unit 10 in the vertical direction), and the third opening unit (Fig. 3a: sedimentation outlet 10) is provided at a position lower (Fig. 3a:  sedimentation outlet 10 is lower than the first opening unit 2 in the vertical direction) than the first opening unit (Fig. 3a: fluid inlet 2) in the vertical direction (Fig. 3a:  sedimentation outlet 10 is lower than the first opening unit 2 in the vertical direction).

Stuckart does not explicitly disclose:
a cell holder in which at least a part of a housing is opened to mount the cell and wherein the cell holder includes an ultrasonic wave transducer and an ultrasonic wave reflection plate that are disposed on a pair of facing planes while sandwiching the cell mounted inside the cell holder and in a state where the cell is mounted in the cell holder and a cell holder with an opening through which a pipe connected to at least one of the first opening unit, the second opening unit, and the third opening unit passes.
the opening is a slit on a first side surface of the housing.
the turbid substance having density smaller than that of the medium component and wherein an analysis sample pretreatment apparatus, where the first opening unit is provided at a position higher than a lower end of the ultrasonic wave transducer in the vertical direction, the second opening unit is provided at a position lower than the first opening unit and the third opening unit in the vertical direction, and the third opening unit is provided at a position higher than the first opening unit in the vertical direction.
wherein the second opening unit of one of the first analysis sample pretreatment apparatus and the second analysis sample pretreatment apparatus is connected to the first opening unit of the other of first analysis sample pretreatment apparatus and the second analysis sample pretreatment apparatus via a pipe.
 

With regard to 1) Lipkens teaches an apparatus for acoustically separating desirable products from a fluid cell culture in a bioreactor [0007].  Lipkens further teaches a cell holder (Fig. 4a: Sleeve 420 with transducer 422 and reflector 424) in which at least a part of a housing (Fig. 4: Sleeve 420) is opened (Fig. 4a: Sleeve 420 with openings at the top and bottom) to mount the cell (Fig. 4a: fluid pipe 410), wherein the cell holder (Fig. 4a: Sleeve 420 with transducer 422 and reflector 424) includes an ultrasonic wave transducer (Fig. 4a: transducer 422)  and an ultrasonic wave reflection plate (Fig. 4a: reflector 424) that are disposed on a pair of facing planes (Fig. 4a: Sleeve 420 opposing planes with transducer 422 on one side and reflector 424 on the other side) while sandwiching the cell (Fig. 4a: fluid pipe 410) mounted inside the cell holder (Fig. 4a: Fluid pipe 410 inside the Sleeve 420 with opposing transducer 422 and reflector 424 at the sides of the fluid pipe) and in a state where the cell (Fig. 4a: fluid pipe 410) is mounted in the cell holder  (Fig. 4a: Fluid pipe 410 inside the Sleeve 420 with opposing transducer 422 and reflector 424 at the sides of the fluid pipe and allowing a first opening at the bottom as an inlet and a second opening at the top as the outlet).  

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Lipken’s acoustic sleeve with top and bottom openings for fluid flow, to arrange an ultrasonic transducer and reflective plate acoustic sleeve on Stuckart’s moving fluid cell because moving the ultrasonic transducer and reflector to a sleeve wrapped between the fluid inlet and outlet improves the maintainability of the ultrasonic transducer by providing protection from fluid degradation and fluid flow dynamics and because the acoustic sleeve is cost effective since the fluid pipe cell can be discarded and replaced with a new pipe cell reducing the cost of cleaning and sterilization that might otherwise be incurred with a permanent acoustic separation filter [Lipkens 0114]. 

With regard to 2)  Page 6 of 15Application No. 16/707,552Attorney Docket No. 056210.PC910USWang teaches a removable cover (Fig. 2:  11 cylinder cover) a slit (Fig. 2:  112 slit) on a first side surface of the housing (Fig. 2:  112 slit on the side of a housing), through which a conduit (Fig. 2:  electrical conduits) is inserted [Page 4 ¶7:  the first outlet hole and the second outlet hole and the outlet is located in the slot, the first limiting part is set and limited by side slot wall of the slot on two sides of the outlet part of the second limit part is set on the outlet part of the front end to abut against the outer wall of the cylinder peripheral wall].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Wang’s arrangement of a slit on the side of a removable covering with Stuckart’s, as modified, cell holder with side pipes because the slit improves the removable feature of the cover by allowing a conveyance to extend through a cover and yet allow the cover to removed without impacting the conveyance [Wang Page 4 ¶7].

With regard to 3) Kambayashi teaches an embodiment (Fig. 11) of a cell (Fig. 11: cell 31). Kambayashi further discloses the turbid substance having density smaller than that of the medium component [0078 where the particles in the fluid are less dense than the fluid so the particles flocculate instead of settle as sediment]  and an analysis sample pretreatment apparatus (Fig. 11) where the first opening unit (Fig. 11: first opening 32 inlet) is provided at a position higher (Fig. 11: first opening 32 sits above transducer 35) than the lower end of the ultrasonic wave transducer (Fig.11: ultrasonic transducer 35) in the vertical direction (Fig. 11: first opening 32 sits above transducer 35 in the vertical direction), the second opening unit (Fig. 11: second opening 33 is provided at a position lower than the first opening unit 32), and the third opening unit (Fig. 11: third opening 34) is provided at a position higher (Fig. 11: third opening discharge of particles 34 is above the first opening inlet 32)  than the first opening unit (Fig. 11: first opening 32 inlet) in the vertical direction  (Fig. 11: third opening discharge of particles 34 is above the first opening inlet 32 in the vertical direction).
  
It would have been obvious to one having ordinary skill in the art before the effective filing date to use Kobayashi’s arrangement of a particle discharge third opening at the highest vertical position and clarified liquid second opening at the lowest vertical position as a teaching to reverse the function of Stuckart’s second and third opening’s because the arrangement expands the device use for fluids where particles lighter than the fluid can be separated [Kobayashi 0078].
 
With regard to 4) Lipkens122 teaches a suspension and flotation multi stage treatment apparatus to collect and process oleaginous microalgae for the production of biofuels (Fig. 3)[0048].  Limpken122 further teaches the second analysis sample pretreatment apparatus (Fig. 3) is connected to the first opening unit (Fig. 3 shows the connection of stage 310 (detailed in Fig. 4) first analysis unit connected to a second stage analysis unit 320 (detailed in Fig 13)) of the other of first analysis (Fig. 3 first stage 310 shown in detail in Fig. 4) sample pretreatment apparatus and the second analysis sample pretreatment apparatus via a pipe (Fig. 13: 1301 has a connecting pipe at the tip of the opening)  wherein the second opening unit (Fig. 4: outlet) of one of the first analysis sample (Fig. 3: shows flow between 310 (Fig. 4) and 320 (Fig. 13)) pretreatment apparatus and the second analysis sample (Fig. 13) pretreatment apparatus is connected to the first opening unit (Fig. 13:  1301 first opening) of the other of first analysis sample pretreatment apparatus and the second analysis sample pretreatment apparatus via a pipe (Fig. 13: 1301 has a connecting pipe at the tip of the opening)[0052  separation unit 310, a flow channel within a flow chamber can be used to flow the fluid dispersion, typically water and a secondary-phase component that is dispersed in the water. See, for example, the diagram 1300 of FIG. 13 which illustrates a flow chamber 1302 having an inlet 1301 and an outlet 1304, at least one transducer 1303, and at least one corresponding reflector 1305. The secondary-phase component in this case is the microorganism of interest, e.g., microalgae. At least one ultrasonic transducer can be located in the wall of the flow channel].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Lipkens122 connecting stages (Fig. 3: 310, 320 and 330) to separate heavy algae particles and light lipids from a fluid as a staging arrangement for combining Stuckart’s, as modified, separation heavy and light particles because flowing the liquids through stage processing improves the processing efficiency of the particle separation [Lipkens122 0008].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monica S. Young whose telephone number is (303) 297-4785.  The examiner can normally be reached on Mon-Fri 7:30- 6:00 MST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at hhttp://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA S YOUNG/Examiner, Art Unit 2856                                                                                                                                                                                                        
/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856